STATE OF MICHIGAN

                            COURT OF APPEALS



HORIZON IMAGING, LLC,                                                UNPUBLISHED
                                                                     September 10, 2015
               Plaintiff-Appellee,

v                                                                    No. 322424
                                                                     Oakland Circuit Court
STATE FARM MUTUAL AUTOMOBILE                                         LC No. 2013-137622-AV
INSURANCE COMPANY,

               Defendant-Appellant.


Before: TALBOT, C.J., and WILDER and FORT HOOD, JJ.

PER CURIAM.

        In this no-fault insurance action, State Farm Mutual Automobile Insurance Company
(State Farm) appeals by leave granted1 an order of the circuit court affirming the district court’s
denial of State Farm’s motion for summary disposition pursuant to MCR 2.116(C)(6). We
affirm.

        The instant dispute arises out of an automobile accident in which Delores Jones was
injured. Jones received treatment from Horizon Imaging, LLC (Horizon). Jones filed suit
against State Farm in Wayne Circuit Court, seeking unpaid no-fault benefits. As part of her suit,
Jones sought $10,600 in unpaid medical bills owed to Horizon. Jones’s suit was removed to the
United States District Court for the Eastern District of Michigan.

         Horizon filed a separate suit against State Farm in the 45th District Court, seeking
recovery for the same $10,600 in medical bills. While Jones’s suit remained pending, State Farm
filed a motion to dismiss Horizon’s suit pursuant to MCR 2.116(C)(6).2 The district court denied
the motion. State Farm appealed the decision to the circuit court. The circuit court affirmed the
district court’s decision, agreeing with the district court’s conclusion that the parties in the two



1
 Horizon Imaging, LLC v State Farm Mut Auto Ins Co, unpublished order of the Court of
Appeals, entered January 9, 2015 (Docket No. 322424).
2
  Under this rule, summary disposition is appropriate if “[a]nother action has been initiated
between the same parties involving the same claim.” MCR 2.116(C)(6).


                                                -1-
suits were not the same. State Farm then sought leave to appeal in this Court, and this Court
granted leave.3

        State Farm first argues that the trial court erred by denying its motion for summary
disposition pursuant to MCR 2.116(C)(6). We decline to address the issue because it is moot.

         As State Farm explains in its appellate brief, State Farm asks this Court to direct the trial
court to dismiss Horizon’s claim without prejudice pursuant to MCR 2.116(C)(6), so that after
Jones’s suit has reached a conclusion, Horizon may refile its complaint and pursue its claim
against State Farm. However, State Farm also admits that Jones’s suit was dismissed pursuant to
stipulation on December 17, 2014. Thus, as State Farm states in its appellate brief, “the purpose
to be served by a dismissal without prejudice of the instant matter, pending the resolution of
[Jones’s suit], has been accomplished. The parties are now equipped to litigate the effect of this
litigation on the adjudication of Delores Jones’[s] rights in the principal action.” In other words,
State Farm admits that the issue has been rendered moot. “An issue is moot if an event has
occurred that renders it impossible for the court to grant relief. An issue is also moot when a
judgment, if entered, cannot for any reason have a practical legal effect on the existing
controversy.”4 As Jones’s case has been resolved, there would be no purpose to dismissing
Horizon’s suit without prejudice, only to have Horizon refile its lawsuit against State Farm.

        “We generally do not address moot questions or declare legal principles that have no
practical effect in a case.”5 However, a moot issue may be reviewed if the issue is “publicly
significant, likely to recur, and yet likely to evade judicial review.”6 State Farm argues that,
given the length of time it generally takes for a litigant to pursue an appeal, the question
presented is likely to recur, yet evade review. The very reason why the issue is moot in this
particular case is that before this Court rendered a decision in this matter, State Farm stipulated
to dismiss its dispute with Jones. We cannot say that in every case in which the same issue
might arise, the first suit filed will be resolved before an insurer would be able to obtain an
appellate decision on the issue now before us. Thus, we have no reason to believe that the issue
presented will continue to evade appellate review. Accordingly, we decline to address what
State Farm admits is a moot issue in this appeal.

        State Farm next argues that a healthcare provider such as Horizon has no direct cause of
action against an insurance carrier under the no-fault act. As State Farm recognizes, this Court
has explicitly held that healthcare providers do have direct causes of action against insurance




3
 Horizon Imaging LLC v State Farm Mut Auto Ins Co, unpublished order of the Court of
Appeals, entered January 9, 2015 (Docket No. 322424).
4
 Barrow v Detroit Election Comm, 305 Mich. App. 649, 659; 854 NW2d 489 (2014) (quotation
omitted).
5
    Id.
6
    Id. at 660.


                                                 -2-
carriers under the no-fault act.7 Because this rule has been expressed in published opinions of
this Court, those decisions have precedential effect.8 We respectfully decline State Farm’s
invitation to express any disagreement with those decisions.9
       Affirmed.

                                                            /s/ Michael J. Talbot
                                                            /s/ Kurtis T. Wilder
                                                            /s/ Karen M. Fort Hood




7
 See, e.g., Wyoming Chiropractic Health Clinic, PC v Auto-Owners Insurance Co, 308 Mich
App 389; 864 NW2d 598 (2014); Mich Head & Spine Institute, PC v State Farm Mut Auto Ins
Co, 299 Mich. App. 442; 830 NW2d 781 (2013).
8
  MCR 7.215(C)(2) (“A published opinion of the Court of Appeals has precedential effect under
the rule of stare decisis.”).
9
 We further note that in the district court, State Farm raised no challenge to Horizon’s ability to
pursue a direct claim. In fact, State Farm explicitly stated that Horizon could pursue a direct
cause of action against State Farm. State Farm cannot assign error on appeal to something it
deemed proper in the trial court. Marshall Lasser, PC v George, 252 Mich. App. 104, 109; 651
NW2d 158 (2002). Thus, even if we were inclined to address the issue anew, we would not do
so in this case.


                                                -3-